DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
Response to Amendment
Applicant has amended claims 1, 15, 26, and 30. Claims 1-3, 6, 8-16, 19-22, and 24-33 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 8-14 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. Patent Application Publication No. 2014/0074036) in view of Coronel (U.S. Patent No. 7,624,480) and in further view of Posey (U.S. Patent No. 4,707,906).
Regarding claim 1, Cheng discloses a tubing management member (Fig. 1, feat. 10; Paragraph 0005) configured to be coupled to a drainage tube of a urine collection system (Paragraph 0004), the tubing management member comprising: a strip of material defining a top exterior surface, an opposite bottom exterior surface, a first end, and an opposing second end (Fig. 1; Paragraph 0021); a first end portion defining a first tube passage at least proximate to the first end of the strip (Fig. 6, feat. 1035; Paragraphs 0025 and 0026); a second end portion defining a second tube passage at least proximate to the second end of the strip (Fig. 6, feat. 1035; Paragraph 0025 and 0026); wherein each of the first and second tube passages is configured to receive a portion of the drainage tube therethrough (Fig. 6, feat. 15; Paragraph 0025), each of the first and second tube passages having a lateral dimension, the first and second tube passages spaced from one another such that a distance between an edge of the first tube passage and an edge of the second tube passage is greater than the lateral dimension of any of the first or second tube passages (Fig. 1, feats. 105 and 107; Figs. 5 and 6; Paragraphs 0025 and 0026), and one or more of the first or second tube passages configured to increase a friction between the drainage tube and the tube passage (Paragraph 0025, lines 1-11); wherein one of: the strip of material includes a plurality of holes through a thickness thereof including first and second tube holes defining the first and second tube passages, respectively, the strip of material includes a slit connecting the first and second tube holes, the slit spaced from edges of the strip of material; or the strip of material includes a flexible material (Paragraph 0021), and further wherein the strip of material includes a first fastener coupled to the first end portion of the strip of material (Fig. 1, feats. 105 and 1035) and is configured to form a first loop having a first loop central axis (Figs. 5 and 6, feat. 1035), the first fastener including a first fastener portion at one end of the first end portion (Figs. 3, 5, and 6, feat. 10373; Paragraph 0023) and a second fastener portion at an opposite end of the first end portion (Fig. 3, 5, and 6, feat. 1011; Paragraph 0023), the first fastener portion removably attachable to the second fastener portion to form the first loop (Figs. 5 and 6; Paragraphs 0025 and 0026), the strip of material further including a second fastener coupled to the second end portion of the strip of material (Fig. 1,f eat. 107 and 1035), wherein the first and second loop central axes are substantially parallel to a plane of the strip of material (Fig. 6, feat. 1035), the first and second loops defining the first and second tube passages (Fig. 6, feat. 1035), respectively, wherein the strip of material is free of loops between the first and second loops (Fig. 1).
Cheng discloses a medical strap for securing medical tubing (Paragraphs 0004 and 0005). Because the tubing management member works for managing medical tubes in general, it is considered to be configured to be coupled to a drainage tube of a urine collection system. Cheng does not disclose that substantially only the top exterior surface of the strip of material defines the first tube passageway or a retention element proximate to one of the first or second tube passages and configured to secure the tubing management member to a structure.
Coronel teaches hook and loop fasteners for securing about a tube such as a catheter (Fig. 7; Col. 5, lines 2-27). Coronel teaches hook and loop fasteners comprising an anchor end (Fig. 3, feat. 18), a fastening end (Fig. 3, feat. 17), and a tongue (Fig. 3, feat. 23; Col. 3, lines 37-64). The fastener secures a tube by looping the fastening end around the tube such that substantially only the top exterior surface of the fastener forms the passageway that the tube is inserted in (Figs. 7A-7C). Coronel teaches that such a fastener advantageously allows for one-handed operation (Col. 3, line 65 – Col. 4, line 20). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubing management member disclosed by Cheng so that substantially only the top exterior surface of the strip of material defines the first tube passageway so that the tubing management member would allow for one-handed operation as taught by Coronel.
Posey teaches a tube holder for hospital tubing (Abstract). Posey teaches a tube holder with a retention element on one end (Fig. 1, feat. 32; Col. 3, lines 6-20). Posey teaches that the retention element assists fastening the tube holder to a fixture such as sheets, beds, instruments, etc. (Col. 3, lines 6-20). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubing management member disclosed by Cheng in view of Coronel so that it includes a retention element proximate to one of the first or second tube passages and configured to secure the tubing management member to a structure as taught by Posey so that the tubing management member can be fastened to a fixture.
Regarding claim 8, Cheng in view of Coronel and in further view of claim 1. Cheng further disclose that when the first loop defines the first tube passage and the second loop defines the second tube passage, at least one of the first or second fasteners includes a snap fastener, a hook and eye closure, a hook-and-loop fastener (Paragraph 0020), an adhesive closure, or combinations thereof.
Regarding claim 9, Cheng in view of Coronel and in further view of Posey disclose the tubing management member of claim 1.
As discussed above, Coronel teaches hook and loop fasteners for securing about a tube such as a catheter (Fig. 7; Col. 5, lines 2-27). Coronel teaches hook and loop fasteners comprising an anchor end (Fig. 3, feat. 18), a fastening end (Fig. 3, feat. 17), and a tongue (Fig. 3, feat. 23; Col. 3, lines 37-64). Coronel further teaches that the fastener comprises a slot (Figs. 2 and 3, feat. 18). The fastener secures a tube by looping the fastening end around the tube such that the fastening end is pulled through the slot to form the loop (Figs. 7A-7C). Coronel teaches that such a fastener advantageously allows for one-handed operation (Col. 3, line 65 – Col. 4, line 20). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubing management member disclosed by Cheng in view of Coronel and in further view of Posey so that when the first loop defines the first tube passage and the second loop defines the second tube passage, the first fastener includes a first ear tab configured to be inserted into a first slot to form the first loop, and wherein the second fastener includes a second ear tab configured to be inserted into a second slot to form the second loop so that the tubing management member would allow for one-handed operation as taught by Coronel.
Regarding claim 10, Cheng in view of Coronel and in further view of Posey discloses the tubing management member of claim 1. Cheng further discloses that when the first loop defines the first tube passage and the second loop defines the second tube passage, each of the first and second loops loop towards a same side of the strip of material (Fig. 1; Fig. 6; Paragraphs 0025 and 0026).
Regarding claim 11, Cheng in view of Coronel and in further view of Posey discloses the tubing management member of claim 1.
As discussed above, Posey teaches a tube holder for hospital tubing (Abstract) that comprises a retention element on one end (Fig. 1, feat. 32; Col. 3, lines 6-20) coupled to a securing hole (Fig. 1, feat. 34; Col. 3, lines 6-20). Posey teaches that such a retention element assists in fastening the tube holder to a fixture (Col. 3, lines 6-20). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubing management member disclosed by Cheng in view of Coronel and in further view of Posey so that the strip of material defines one or more securing holes and the retention element is coupled to at least one of the one or more securing holes as taught by Posey so that the tubing management member can be fastened to a fixture.
Regarding claim 12, Cheng in view of Coronel and in further view of Posey discloses the tubing management member of claim 11.
As discussed above, Posey teaches a tube holder for hospital tubing (Abstract) that comprises a retention element on one end (Fig. 1, feat. 32; Col. 3, lines 6-20) coupled to a securing hole (Fig. 1, feat. 34; Col. 3, lines 6-20). The securing hole that secures the retention element lies on an end of the tube holder that projects from the tube holding portion (Fig. 2, feat. 34). Posey teaches that such a retention element assists in fastening the tube holder to a fixture (Col. 3, lines 6-20). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubing management member disclosed by Cheng in view of Coronel and in further view of Posey so that the strip of material includes at least one tab and at least one of the one or more securing holes is located on the at least one tab as taught by Posey so that the tubing management member can be fastened to a fixture.
Regarding claim 13, Cheng in view of Coronel and in further view of Posey discloses the tubing management member of claim 11.
As discussed above, Coronel teaches hook and loop fasteners for securing about a tube such as a catheter (Fig. 7; Col. 5, lines 2-27). Coronel teaches hook and loop fasteners comprising an anchor end (Fig. 3, feat. 18), a fastening end (Fig. 3, feat. 17), and a tongue (Fig. 3, feat. 23; Col. 3, lines 37-64). Coronel teaches that hook and loop fasteners that comprise a tongue portion (Fig. 3, feat. 23) provide sufficient force to prevent removal of the fastener from its base, which advantageously allows for one-handed operation (Col. 3, line 65 – Col. 4, line 20). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubing management member disclosed by Cheng in prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubing management member disclosed by Cheng in view of Coronel and in further view of Posey so that when the first loop defines the first tube passage and the second loop defines the second tube passage, at least a portion of the first fastener or the second fastener is located between at least one of the one or more securing holes and an edge of the strip of material so that the tubing management member would allow for one-handed operation as taught by Coronel.
Regarding claim 14, Cheng in view of Coronel and in further view of Posey discloses the tubing management member of claim 11.
As discussed above, Posey teaches a tube holder for hospital tubing (Abstract) that comprises a retention element on one end (Fig. 1, feat. 32; Col. 3, lines 6-20) coupled to a securing hole (Fig. 1, feat. 34; Col. 3, lines 6-20). Posey further teaches that the retention element includes a clip (Fig. 1, feat. 32; Col. 3, lines 6-11). Posey prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubing management member disclosed by Cheng in view of Coronel and in further view of Posey so that the retention element includes a clip as taught by Posey so that the tubing management member can be fastened to a fixture.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. Patent Application Publication No. 2014/0074036) in view of Coronel (U.S. Patent No. 7,624,480), in further view of Posey (U.S. Patent No. 4,707,906), and in further view of Eldridge, Jr. (U.S. Patent No. 4,447,238).
Regarding claim 2, Cheng in view of Coronel and in further view of Posey discloses the tubing management member of claim 1. Cheng further discloses that the strip of material includes a flexible strip including the first and second end portions (Fig. 1, fea.t 103; Paragraph 0021). Cheng in view of Coronel and in further view of Posey does not disclose that the flexible strip is formed of an elastomer material.
Eldridge teaches a medical tube holder comprising an elastic strip (Abstract). Eldridge teaches an embodiment in which the elastic strip forms a loop to hold a medical tube (Figs. 1-3, feat. 24; Col. 3, lines 53-61). Eldridge teaches that forming a loop from an elastic strip advantageously allows the loop to conform to the size and shape of the held tubing (Col. 3, lines 53-61). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invnetion to modify the tubing management member disclosed by Cheng in view of is formed of an elastomer material so that the tubing management member will conform to the size and shape of the managed tubing as taught by Eldridge.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (U.S. Patent Application Publication No. 2014/0074036) in view of Coronel (U.S. Patent No. 7,624,480), in further view of Posey (U.S. Patent No. 4,707,906), and in further view of Roman et al. (U.S. Patent Application Publication No. 2006/0211994).
Regarding claim 3, Cheng in view of Coronel and in further view of Posey discloses the tubing management member of claim 1. Cheng in view of Coronel and in further view of Posey does not disclose that the strip of material includes a rigid material.
Roman teaches an IV holder (Abstract). Roman teaches that the frame of the holder may comprise a rigid material in order to increase durability (Paragraph 0022). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tubing management member disclosed by Cheng in view of Coronel and in further view of Posey so that the strip of material includes a rigid material so that the tubing management member is durable as taught by Roman.
Claims 15, 16, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Paz (U.S. Patent Application Publication No. 2010/0286667) in view of Cheng (U.S. Patent Application Publication No. 2014/0074036), in further view of Coronel (U.S. Patent No. 7,624,480), and in further view of Posey (U.S. Patent No. 4,707,906)
Regarding claim 15, Paz discloses a urine collection system (Fig. 2, feat. 200; Paragraph 0097), comprising: a collection bag (Fig. 2,feat. 214; Paragraph 0098), including an inlet (Fig. 2, feat. 212; Paragraph 0100) and an outlet (Fig. 2, feat. 174; Paragraph 0088); a drainage tube connected to the inlet of the collection bag (Fig. 2, feat. 204; Paragraph 0097); and a tubing management member coupled to the drainage tube (Fig. 2, feat. 205; Paragraph 0099).
Paz does not disclose the details of the tubing management member.
As discussed above, Cheng teaches a tubing management member (Fig. 1, feat. 10; Paragraph 0005) configured to be coupled to a drainage tube of a urine collection system (Paragraph 0004), the tubing management member comprising: a strip of material defining a top exterior surface, an opposite bottom exterior surface, a first end, and an opposing second end (Fig. 1; Paragraph 0021); a first end portion defining a first tube passage at least proximate to the first end of the strip (Fig. 6, feat. 1035; Paragraphs 0025 and 0026); a second end portion defining a second tube passage at least proximate to the second end of the strip (Fig. 6, feat. 1035; Paragraph 0025 and 0026); wherein each of the first and second tube passages is configured to receive a portion of the drainage tube therethrough (Fig. 6, feat. 15; Paragraph 0025), each of the first and second tube passages having a lateral dimension, the first and second tube passages spaced from one another such that a distance between an edge of the first tube passage and an edge of the second tube passage is greater than the lateral dimension of any of the first or second tube passages (Fig. 1, feats. 105 and 107; Figs. 5 and 6; Paragraphs 0025 and 0026), and one or more of the first or second tube passages configured to increase a friction between the drainage tube and the tube passage (Paragraph 0025, lines 1-11); wherein one of: the strip of material includes a plurality of holes through a thickness thereof including first and second tube holes defining the first and second tube passages, respectively, the strip of material includes a slit connecting the first and second tube holes, the slit spaced from edges of the strip of material; or the strip of material includes a flexible material (Paragraph 0021), and further wherein the strip of material includes a first fastener coupled to the first end portion of the strip of material (Fig. 1, feats. 105 and 1035) and is configured to form a first loop having a first loop central axis (Figs. 5 and 6, feat. 1035), the first fastener including a first fastener portion at one end of the first end portion (Figs. 3, 5, and 6, feat. 10373; Paragraph 0023) and a second fastener portion at an opposite end of the first end portion (Fig. 3, 5, and 6, feat. 1011; Paragraph 0023), the first fastener portion removably attachable to the second fastener portion to form the first loop (Figs. 5 and 6; Paragraphs 0025 and 0026), the strip of material further including a second fastener coupled to the second end portion of the strip of material (Fig. 1,f eat. 107 and 1035), wherein the first and second loop central axes are substantially parallel to a plane of the strip of material (Fig. 6, feat. 1035), the first and second loops defining the first and second tube passages (Fig. 6, feat. 1035), respectively, wherein the strip of material is free of loops between the first and second loops (Fig. 1). Cheng teaches that such a tubing management member advantageously prevents movement of medical tubing during the securing process (Paragraph 0011). Cheng discloses a medical strap for securing medical tubing (Paragraphs 0004 and 0005). Because the prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine collection system disclosed by Paz to use the tubing management member taught by Cheng so that the medical tubing is prevented from moving during the securing process.
As discussed above, Coronel teaches hook and loop fasteners for securing about a tube such as a catheter (Fig. 7; Col. 5, lines 2-27). Coronel teaches hook and loop fasteners comprising an anchor end (Fig. 3, feat. 18), a fastening end (Fig. 3, feat. 17), and a tongue (Fig. 3, feat. 23; Col. 3, lines 37-64). The fastener secures a tube by looping the fastening end around the tube such that substantially only the top exterior surface of the fastener forms the passageway that the tube is inserted in (Figs. 7A-7C). Coronel teaches that such a fastener advantageously allows for one-handed operation (Col. 3, line 65 – Col. 4, line 20). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine collection system disclosed by Paz in view Cheng so that when the tube passageways are defined by loops, substantially only the top exterior surface of the strip of material defines the first tube passageway so that the tubing management member would allow for one-handed operation as taught by Coronel.
As discussed above, Posey teaches a tube holder for hospital tubing (Abstract). Posey teaches a tube holder with a retention element on one end (Fig. 1, feat. 32; Col. 3, lines 6-20). Posey teaches that the retention element assists fastening the tube holder to a fixture such as sheets, beds, instruments, etc. (Col. 3, lines 6-20). Therefore, prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine collection system disclosed by Paz in view of Cheng and in further view of Coronel so that it includes a retention element proximate to one of the first or second tube passages and configured to secure the tubing management member to a structure as taught by Posey so that the tubing management member can be fastened to a fixture.
Regarding claim 16, Paz in view of Cheng, in further view of Coronel, and in further view of Posey discloses the urine collection system of claim 15.
As discussed above, Cheng teaches a tubing management member. Cheng further teaches that the tubing management member includes a flexible material (Fig. 1, feat. 103; Paragraph 0021). As discussed above, Cheng teaches that such a tubing management member advantageously prevents movement of medical tubing during the securing process (Paragraph 0011). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine collection system disclosed by Paz in view of Cheng, in further view of Coronel, and in further view of Posey so that the strip of material includes a flexible material as taught by Cheng so that the medical tubing is prevented from moving during the securing process.
Regarding claim 24, Paz in view of Cheng, in further view of Coronel, and in further view of Posey discloses the urine collection system of claim 15. As discussed above, Cheng teaches a tubing management member. Cheng teaches that the tubing is removably secured via hook-and-loop fasteners (Paragraph 0020). Therefore, Paz in view of Cheng, in further view of Coronel, and in further view of Posey discloses that the tubing management member is removable form the drainage tube during a period of catheterization of a patient.
Regarding claim 25, Paz in view of Cheng, in further view of Coronel, and in further view of Posey discloses the urine collection system of claim 15.
As discussed above, Posey teaches a tube holder for hospital tubing (Abstract) that comprises a retention element on one end (Fig. 1, feat. 32; Col. 3, lines 6-20) coupled to a securing hole (Fig. 1, feat. 34; Col. 3, lines 6-20). Posey further teaches that the retention element includes a clip (Fig. 1, feat. 32; Col. 3, lines 6-11). Posey teaches that such a retention element assists in fastening the tube holder to a fixture (Col. 3, lines 6-20). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the urine collection system disclosed by Paz in view of Cheng, in further view of Coronel, and in further view of Posey so that the strip of material defines a pair of securing holes arranged substantially symmetrically at opposite ends of the strip of material, the tubing management member further including a clip coupled to the strip of material via one of the pair of securing holes as taught by Posey so that the tubing management member can be fastened to a fixture.
Claims 26-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Paz (U.S. Patent Application Publication No. 2010/0286667) in view of Cheng (U.S. Patent Application Publication No. 2014/0074036), and in further view of Coronel (U.S. Patent No. 7,624,480).
Regarding claim 26, Paz discloses a method of using a urine collection system (Paragraph 0042) the method comprising: providing a tubing management member (Fig. 2, feat. 205). Paz does not disclose that the tubing management member includes a strip of material defining a top exterior surface, an opposite bottom exterior surface, a first end, and a second end, a first end portion defining a first tube passage at least proximate to the first end of the strip of material and a second end portion defining a second tube passage at least proximate to the second end of the strip of material, the method comprising positioning a first location of a drainage tube through the first tube passage, the first tube passage including: a first hole defined by and extending through a thickness of the strip of material, the first hole at least proximate to the first end of the strip of material, or a first loop formed from a first fastener coupled to the first end portion of the strip of material, the first loop having a first loop central axis that is substantially parallel to a plane of the strip of material, the first fastener including a first fastener portion at one end of the first end portion and a second fastener portion at an opposite end of the first portion, the first loop formed by removably attaching the first fastener portion to the second fastener portion, substantially only the top exterior surface of the strip of the material defining the first tube passageway; and positioning a second location of the drainage tube through the second tube passage, the second tube passage including: a second hole defined by and extending through a thickness of the strip of material, the second hole at least proximate to the second end of the strip of material, or a second loop formed from a second fastener coupled to the second end portion of the strip of material, the second loop having a second loop central axis that is substantially parallel to a plane of the strip of material, wherein a length of the drainage tube between the first location of the drainage tube and the second location of the drainage tube is greater than a distance between the first tube passage and the second tube passage; wherein, when the first hole defines the first passage and the second hole defines the second passage, the strip of material includes a slit connecting the first and second holes, the slit spaced from edges of the strip of material; wherein when the first loop defines the first tube passage and the second loop defines the second tube passage, the strip of material is free of loops between the first and second loops. Paz does disclose that the drainage tube should form a loop (Fig. 2, feat. 268; Paragraph 0105).
As discussed above, Cheng teaches a tubing management member (Fig. 1, feat. 10; Paragraph 0005) including: a strip of material defining a top exterior surface, an opposite bottom exterior surface, a first end, and a second end (Fig. 1; Paragraph 0021); a first end portion defining a first tube passage at least proximate to the first end of the strip (Fig. 6, feat. 1035; Paragraphs 0025 and 0026); a second end portion defining a second tube passage at least proximate to the second end of the strip (Fig. 6, feat. 1035; Paragraphs 0025 and 0026); the first tube passage including: a first hole defined by and extending through a thickness of the strip of material, the first hole at least proximate to the first end of the strip of material; or a first loop formed from a first fastener coupled to the first end portion of the strip of material, the first loop having a first loop central axis that is substantially parallel to a plane of the strip of material (Figs. 1 and 6, feats. 105 and 1035), the first fastener including a first fastener portion at one end of the first end portion (Figs. 3, 5, and 6, feat. 10373; Paragraph 0023) and a second fastener portion at an opposite end of the first end portion (Figs. 3, 5, and 6, feat. 1011; Paragraph 0023), the first loop formed by removably attaching the first fastener portion to the second fastener portion (Figs. 5 and 6; Paragraphs 0025 and 0026); the second tube passage including: a second hole defined by and extending through a thickness of the strip of material, the second hole at least proximate to the second end of the strip of material; or a second loop formed from a second fastener coupled to the second end portion of the strip of the material, the second loop having a second loop central axis that is substantially parallel to the plane of the strip of material (Figs. 1 and 6, feat. 107 and 1035); when the first loop defines the first tube passage and the second loop defines the second tube passage, the strip of material is free of loops between the first and second loops (Fig. 1). Cheng teaches that such a tubing management member advantageously prevents movement of medical tubing during the securing process (Paragraph 0011). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Paz so that the tubing management member is the member taught by Cheng and the method comprises positioning a first location of a drainage tube through the first tube passage, positioning a second location of the drainage tube through the second tube passage, wherein a length of the drainage tube between the first location of the drainage tube and the second location of the drainage tube is greater than a distance between the first tube passage and the second tube passage
As discussed above, Coronel teaches hook and loop fasteners for securing about a tube such as a catheter (Fig. 7; Col. 5, lines 2-27). Coronel teaches hook and loop fasteners comprising an anchor end (Fig. 3, feat. 18), a fastening end (Fig. 3, feat. 17), and a tongue (Fig. 3, feat. 23; Col. 3, lines 37-64). The fastener secures a tube by looping the fastening end around the tube such that substantially only the top exterior surface of the fastener forms the passageway that the tube is inserted in (Figs. 7A-7C). Coronel teaches that such a fastener advantageously allows for one-handed operation (Col. 3, line 65 – Col. 4, line 20). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Paz in view of Cheng so that the tubing management member comprises a first lube such that substantially only the top exterior surface of the strip of material defines the first tube passageway so that the tubing management member would allow for one-handed operation as taught by Coronel.
Regarding claim 27, Paz in view of Cheng and in further view of Coronel discloses the method of claim 26. Paz further discloses attaching a bag end of the drainage tube to an input of a drainage bag (Paragraph 0044); and attaching a catheter end of the drainage tube to a catheter (Paragraph 0044).
Regarding claim 28, Paz in view of Cheng and in further view of Coronel discloses the method of claim 27.
As discussed above, Cheng teaches a tubing management member. Cheng further teaches that the tubing management comprises a hook and loop fastener that is easily adjust to a variety of tube types (Paragraphs 0011 and 0020). Cheng teaches a method securing medical tubing that is independent of the state of the tubing, and prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Paz in view of Cheng and in further view of Coronel so that the acts of positioning a first location of a drainage tube through the first tube passage and positioning a second location of the drainage tube through the second tube passage are performed prior to the acts of attaching the bag end of the drainage tube to an input of a drainage bag and attaching a catheter end of the drainage tube to a catheter so that movement of the tubing is prevented, as taught by Cheng, during the process of attaching the drainage tube to a drainage bag and catheter.
Regarding claim 29, Paz in view of Cheng and in further view of Coronel discloses the method of claim 27.
As discussed above, Cheng teaches a tubing management member. Cheng further teaches that the tubing management comprises a hook and loop fastener that is easily adjust to a variety of tube types (Paragraphs 0011 and 0020). Cheng teaches a method securing medical tubing that is independent of the state of the tubing, and therefore may be done at any time (Paragraphs 0025 and 0026). Cheng teaches that such a tubing management member advantageously prevents movement of medical tubing during the securing process (Paragraph 0011). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Paz in view of Cheng and in the acts of positioning a first location of a drainage tube through the first tube passage and positioning a second location of the drainage tube through the second tube passage are performed after to the acts of attaching the bag end of the drainage tube to an input of a drainage bag and attaching a catheter end of the drainage tube to a catheter so that movement of the tubing is prevented, as taught by Cheng, during the process of attaching the drainage tube to a drainage bag and catheter.
Regarding claim 31, Paz in view of Cheng and in further view of Coronel discloses the method of claim 26.
As discussed above, Cheng teaches a tubing management member. Cheng further teaches that the tubing management member comprises loops formed with fasteners (Paragraphs 0025 and 0026). Cheng teaches that such a tubing management member advantageously prevents movement of medical tubing during the securing process (Paragraph 0011). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Paz in view of Cheng and in further view of Coronel so that when the first loop defines the first tube passage and the second loop defines the second tube passage: forming the first loop with the first fastener and forming the second loop with the second fastener as taught by Cheng so that the movement of the tubing is prevented during the securing process.

Regarding claim 32, Paz in view of Cheng and in further view of Coronel discloses the method of claim 31.
As discussed above, Cheng teaches a tubing management member. Cheng further teaches that the tubing management member comprises a hook and loop fastener that is easily adjusted to a variety of tube types (Paragraphs 0011 and 0020). Cheng teaches a method of securing medical tubing that is independent of the state of the tubing, and therefore may be done at any time (Paragraphs 0025 and 0026). Cheng teaches that such a tubing management member advantageously prevents movement of medical tubing during the securing process (Paragraph 0011). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Paz in view of Cheng and in further view of Coronel so that the acts of positioning a first location of a drainage tube through the first tube passage and positioning a second location of the drainage tube through the second tube passage are performed after the acts of forming the first loop and forming the second loop so that movement of the tubing is prevented during the securing process, as taught by Cheng.
Regarding claim 33, Paz in view of Cheng and in further view of Coronel discloses the method of claim 31.
As discussed above, Cheng teaches a tubing management member. Cheng further teaches that the tubing management member comprises a hook and loop fastener that is easily adjusted to a variety of tube types (Paragraphs 0011 and 0020). Cheng teaches a method of securing medical tubing that is independent of the state of the tubing, and therefore may be done at any time (Paragraphs 0025 and 0026). Cheng prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Paz in view of Cheng and in further view of Coronel so that the acts of positioning a first location of a drainage tube through the first tube passage and positioning a second location of the drainage tube through the second tube passage are performed simultaneously the acts of forming the first loop and forming the second loop so that movement of the tubing is prevented during the securing process, as taught by Cheng.
Allowable Subject Matter
Claims 6, 19-22, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 is dependent upon the alternate limitation of claim 1 “the strip of material includes a plurality of holes through a thickness thereof including first and second tube holes defining the first and second tube passages, respectively, the strip of material includes a slit connecting the first and second tube holes, the slit spaced from edges of the strip of material”. Applicant’s arguments filed 03/04/2021 with respect to this limitation were persuasive, and the rejection of claim 1 under 35 U.S.C. 103 over Underwood in view of Posey is withdrawn. However, claim 1 is not allowable due to the 
Similarly, claims 19-22 are dependent upon the alternate limitation of claim 15 “the strip of material includes a plurality of holes through a thickness thereof including first and second tube holes defining the first and second tube passages, respectively, the strip of material includes a slit connecting the first and second tube holes, the slit spaced from edges of the strip of material”. Applicant’s arguments filed 03/04/2021 with respect to this limitation were persuasive, and the rejection of claim 15 under 35 U.S.C. 103 over Paz in view of Underwood and in further view of Posey is withdrawn. However, claim 15 is not allowable due to the other alternate limitation being rejected under 35 U.S.C. 103 over Paz in view of Cheng, in further view of Coronel, and in further view of Posey as discussed above. Therefore, claims 19-22 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Similarly, claim 30 is dependent upon the alternative limitations of claim 26 “a first hole defined by and extending through a thickness of the strip of material, the first hole at least proximate to the first end of the strip of material”, “a second hole defined by and extending through a thickness of the strip of material, the second hole at least proximate to the second end of the strip of material”, and “when the first hole defines the first passage and the second hole defines the second passage, the strip of material includes a slit connecting the first and second holes, the slit spaced from edges of the .
Response to Arguments
This is in response to the arguments filed in Applicant’s Remarks, filed 03/04/2021.
Applicant’s arguments, see section B on page 9, with respect to the rejections of claims 1 and 15 under 35 U.S.C. 112(a) have been fully considered and are persuasive in light of the amendments to claims 1 and 15.
Applicant’s arguments, see section C on pages 9 and 10, with respect to the rejection of claim 30 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendment to claim 30.
Applicant’s arguments, see section D.I on pages 10 and 11, with respect to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Underwood in view of Posey and in further view of Lee have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see section D.II on page 11, with respect to the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Underwood in view of Posey, in further view of Lee, and in further view of Boyd have been fully considered 
Applicant’s arguments, see sections D.III on page 12, D.VI on page 13, and D.VII on page 13, with respect to the rejections of claims 1, 8, 10-12, and 14 under 35 U.S.C. 103 over Cheng in view of Posey, of claim 9 in further view of Cianciolo, and of claim 13 in further view of Coronel have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made of claims 1 and 8-14 under 35 U.S.C. 103 as being unpatentable over Cheng in view of Coronel and in further view of Posey.
Applicant’s arguments, see section D.IV on page 12, with respect to the rejection of claim 2 under 35 U.S.C. 103 over Cheng in view of Posey and in further view of Eldridge have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection has been made of claim 2 under 35 U.S.C. 103 over Cheng in view of Coronel, in further view of Posey, and in further view of Eldridge.
Applicant’s arguments, see section D.V on page 13, with respect to the rejection of claim 3 under 35 U.S.C. 103 over Cheng in view of Posey and in further view of Roman have been fully considered and are persuasive in light of the amendment to claim 1. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection has been made of claim 3 under 35 U.S.C. 
Applicant’s arguments, see section D.VIII on page 13, with respect to the rejection of claim 15 under 35 U.S.C. 103 over Paz in view of Underwood and in further view of Posey have been fully considered and are persuasive in light of the amendment to claim 15. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see section D.IX on page 14, with respect to the rejection of claim 19 under 35 U.S.C. 103 over Paz in view of Underwood, in further view of Posey, in further view of Lee, and in further view of Boyd have been fully considered and are persuasive in light of the amendment to claim 15. Therefore, the rejection has been withdrawn.
Applicant’s arguments, see section D.X on page 14, with respect to the rejection of claims 20-22 under 35 U.S.C. 103 over Paz in view of Underwood, in further view of Posey, in further view of McPhee, and in further view of Boyd have been fully considered and are persuasive in light of the amendment to claim 15. Therefore, the rejections have been withdrawn.
Applicant’s arguments, see section D.XI on page 14, with respect to the rejection of claims 15, 16, 24, and 25 under 35 U.S.C. 103 over Paz in view of Cheng and in further view of Posey have been fully considered and are persuasive in light of the amendment to claim 15. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made of claims 15, 16, 24, and 25 under 35 U.S.C. 103 over Paz in view of Cheng, in further view of Coronel, and in further view of Posey.
Applicant’s arguments, see section D.XII on pages 14 and 15, with respect to the rejections of claims 26, 27, and 30 under 35 U.S.C. 103 over Paz in view of Underwood and in further view of Lee have been fully considered and are persuasive in light of the amendment to claim 26. Therefore, the rejections have been withdrawn.
Applicant’s arguments, see section D.XIII on page 15, with respect to the rejections of claims 26-29 and 31-33 under 35 U.S.C. 103 as being unpatentable over Paz in view of Cheng have been fully considered and are persuasive in light of the amendment to claim 26. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made of claims 26-29 and 31-33 under 35 U.S.C. 103 over Paz in view of Cheng, and in further view of Coronel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781